PER CURIAM.
Appellant suffered an adverse summary judgment in his action for false arrest and false imprisonment.
Arrested without a warrant, for a felony not committed in the arresting officer’s presence, appellant was incarcerated in the county jail for several hours. Ultimately, his alibi was confirmed and he was released from custody.
The affidavits upon which summary judgment was entered on each count disclose material facts from which could be drawn reasonable contrary inferences and conclusions on the questions of whether (1) the defendant’s deputy had probable cause to arrest appellant, and/or (2) the defendant unreasonably detained appellant. Thus, it was error to dispose of these counts by means of summary judgment. Holl v. Talcott, Fla.1966, 191 So.2d 40.
The summary judgments entered on these two counts are reversed and the *769cause remanded for further proceedings. Upon remand appellant should be permitted to amend his pleadings so as to add the defendant’s liability insurance carrier as a party.
Reversed and remanded for further proceedings.
OWEN, C. J., and WALDEN and DOWNEY, JJ., concur.